            Case 1:20-cv-00502-TCB Document 171-10 Filed 08/31/21 Page 1 of 2
                                                                                                  EXHIBIT 11

From: Theresa Wenzel <twenzelcyc@gmail.com>
Sent: Friday, February 01, 2019 3:46 PM EST
To: MaChelle Joseph <22mjoseph@gmail.com>
Subject: Fwd: Draft internal complaint -- for your review and edit
Attachment(s): "190130-MaChelle Joseph - draft internal complaint - to client (1 ).docx"
Colleen-

Please see the attached which has the following changes highlighted in green ...

- Throughout all documents University needs to be changed to Institute ... I changed in this document but please make sure
the others read Institute.
- 1st paragraph - Added more to highlight my loyalty and passion for GT ... I am very loyal and passionate about GT and
though I have enjoyed many aspects ...
- Changed 2002-2012 to 2007 when the Gender and Minority plans were approved and implemented
- Changed Marvin Lewis & Shoshanna Engel "apparently" disagreed
- By the numbers Marvin did not decrease your budget but it appears to have remained flat. .. have changed the wording to
read remained flat.
- As a result of the ongoing harassment, over the past three years ... despite my continued success as a head coach.It is
highly disappointing I continue to be subjected to this apparent endless harassment as every minute I spend
defending myself and my program, reduces the number of hours I can spend on my student-athletes and winning
games.


Please let me know if you have any questions.

Machelle

  ---------- Forwarded message ---------
  From: Colleen Coveney <Coveney@kmblegal.com>
  Date: Wed, Jan 30, 2019 at 7:46 PM
  Subject: Draft internal complaint -- for your review and edit
  To: Machelle Joseph <22mjoseph@gmail. com>
  CC: Lisa Banks <banks@kmblegal.com >, Matthew LaGarde <LaGarde@kmblegal.com>




  A KATz, MARSHALL & BA               Ks,   LL.P

  Colleen Coveney

  17 l8Connecticut Ave. N.W .
  Sixth Floor
  Washington, D.C. 20009
  Tel: 202-299-1140
  Fax: 202-299-1148
  Email: Coveney@kmblegal.com

  Website: www.kmblegal.com




                                                                                                             PLAINTIFF014439
            Case 1:20-cv-00502-TCB Document 171-10 Filed 08/31/21 Page 2 of 2
                                                                                                                                      EXHIBIT 11


 The information contained in this e-mail message is i111endedfor the personal and confidential use of1he designated recipient(s) named in the address box. Do NOT
forward this message to any third party. if the reader of this message is not the intended recipient or agent re,ponsiblejiJr delivering it to the intended recipient, you
are hereby notified th.at you have received this document in error, and that any review, dissemination, distribulion, or copying of this message is strictly prohibited. if
you have received this message in error, please notify us immediately by telephone; delele this message from all your files, and return any printouts you may have
made to us by regular mail.




                                                                                                                                                      PLAINTIFF014440
